







TRITON CONTAINER INTERNATIONAL LIMITED
2016 EQUITY INCENTIVE PLAN
ARTICLE 1
ESTABLISHMENT, OBJECTIVES AND DURATION


1.1    Establishment of the Plan. Triton Container International Limited, an
exempted company incorporated with limited liability under the laws of Bermuda
(hereinafter referred to as the “Company”), established the Triton Container
International Limited 2016 Equity Incentive Plan (hereinafter referred to as the
“Plan”) effective July 8, 2016 (the “Effective Date”). The Plan shall remain in
effect as provided in Section 1.3 hereof. The Plan permits the grant of
Restricted Shares.
1.2    Objectives of the Plan. The objectives of the Plan are to (i) attract and
retain the best persons available for positions with the Company; (ii) motivate
Participants, by means of appropriate incentives, to achieve long-range Company
goals; (iii) provide incentive compensation opportunities that are competitive
with those of other similar companies; and (iv) further align Participants’
interests with those of the Company’s other shareholders through compensation
that is based on the Company’s common shares and thereby promote the long-term
financial interest of the Company and its subsidiaries, including the growth in
value of the Company’s equity and enhancement of long-term shareholder return.
1.3    Duration of Plan. The Plan shall remain in effect, subject to the right
of the Board to amend or terminate the Plan at any time pursuant to Article 12
hereof, until the all Shares subject to it shall have been purchased or acquired
according to the Plan’s provisions..
ARTICLE 2
DEFINITIONS


Wherever used in the Plan, the following terms shall have the meanings set forth
below, and, when the meaning is intended, the initial letter of the word shall
be capitalized.
2.1    “Affiliate” means any person or entity which, at the time of reference,
directly, or indirectly through one or more intermediaries, is controlled by the
Company (which possesses at least 50% of the total combined voting power of all
classes of shares or at least 50% of the total value of all classes of shares).
2.2    “Award” means, individually or collectively, a grant under this Plan of
Restricted Shares.
2.3    “Award Agreement” means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under the Plan.
2.4    “Board” means the Board of Directors of the Company.
2.5    “Cause” shall be defined in the Award Agreement, or, if not defined in
the Award Agreement, Cause for termination of a Participant’s employment for
purposes of this Plan shall exist if the Participant is terminated by the
Company for any of the following reasons: (i) Participant’s willful failure to
substantially perform his or her duties and responsibilities to the





--------------------------------------------------------------------------------





Company or violation of a Company policy; (ii) Participant’s commission of any
act of fraud, embezzlement, dishonesty or any other willful misconduct that has
caused or is reasonably expected to result in material injury to the Company;
(iii) unauthorized use or disclosure by Participant of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation or nondisclosure as a result of his or her
relationship with the Company; or (iv) Participant’s willful breach of any of
his or her material obligations under any written agreement or covenant with the
Company.
2.6    “Change in Control” means (1) a sale of all or substantially all of the
Company’s assets or (2) a merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person;
provided, however, that none of the following shall be considered a Change in
Control: (a) a merger effected exclusively for the purpose of changing the
domicile of the Company, (b) an equity financing in which the Company is the
surviving corporation, or (c) a transaction in which the holders of at least 50%
of the voting capital shares of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into voting capital shares of the surviving entity)
50% or more of the total voting power represented by the voting capital shares
of the Company (or surviving entity) outstanding immediately after such
transaction.
2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.8    “Committee” means the Compensation Committee of the Board, as specified
in Article 3 herein, or such other Committee appointed by the Board to
administer the Plan with respect to grants of Awards.
2.9    “Company” means Triton Container International Limited, an exempted
company incorporated with limited liability under the laws of Bermuda, and any
successor thereto as provided in Article 15 herein.
2.10    “Consultant” means an independent contractor who is performing
consulting services for one or more entities in the Group and who is not an
Employee of any entity in the Group.
2.11    “Director” means a member of the Board or a member of the board of
directors of an Affiliate.
2.12    “Disabled” shall be defined in the Award Agreement, or, if not defined
in the Award Agreement, Disabled means that a Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or last
for a continuous period of at least thirty (30) months.
2.13    “Effective Date” shall have the meaning ascribed to such term in Section
1.1 hereof.
2.14    “Employee” means any employee of the Group, including any employees who
are also Directors and employees who are employees of Affiliates that become
such after the Effective Date. Nonemployee Directors and Consultants shall not
be considered Employees under this Plan.
2.15    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
2.16    “Fair Market Value”. For purposes of determining the “Fair Market Value”
of a Share as of the grant date, the following rules shall apply:





--------------------------------------------------------------------------------





(a)    If, at that time, the principal market for the Shared is the New York
Stock Exchange or another national securities exchange or the Nasdaq stock
market, then the “Fair Market Value” shall be the closing reported sales price
of the Shares on that date on the principal exchange or market on which the
Shares are then listed or admitted to trading.
(b)    If, at that time, the sale prices are not available or the principal
market for the Shares is not the New York Stock Exchange or another national
securities exchange and the Shares are not quoted on the Nasdaq stock market,
then the “Fair Market Value” shall be the mean between the closing bid and asked
prices for the Shares on such day as reported on the Nasdaq OTC Bulletin Board
Service or by the National Quotation Bureau, Incorporated or a comparable
service.
(c)    If the day is not a business day, and as a result, subclauses (a) and (b)
next above are inapplicable, the Fair Market Value of the Shares shall be
determined as of the business day immediately preceding such day.
(d)    If, in accordance with rules established by the Committee, a
determination of “Fair Market Value” is required as of any date and, as of that
date, subclauses (a) and (b) next above are inapplicable for reasons other than
those specified in subclause (c) next above, then the “Fair Market Value” as of
that date shall be determined by a nationally-recognized independent appraisal
or investment banking firm experienced in appraising businesses, or by such
other person, Employee or entity in accordance with applicable guidance
including Code Section 401(a)(28)(C) as of a date within twelve (12) months
before the date of the grant of an Award, as shall be determined by the
Committee from time to time or such other method as the Committee may decide in
its sole discretion, with such valuation to be performed in accordance with such
rules and considerations as are established by the Committee. The Company shall
bear the fees and expenses of such valuation.
2.17    “Good Reason” shall be defined in the Award Agreement, or, if not
defined in the Award Agreement, Good Reason means a Participant’s voluntary
separation from service when the following conditions are satisfied: (A) the
separation from service occurs no later than six (6) months after the initial
existence of one or more of the following conditions that arise without the
Participant’s consent: (i) a material diminution in the Participant’s base
compensation, (ii) a material diminution in the Participant’s authority, duties
or responsibilities, (iii) a material change in the geographical location at
which the Participant performs services, or (iv) any other act or failure to act
that constitutes a material breach by the Company of any employment agreement
and (B) the Participant gives written notice to the Company of the condition
described in (A) above within ninety (90) days of its initial existence and the
Company fails to cure the condition within thirty (30) days of receipt of the
written notice. Notwithstanding the foregoing, no condition described in clauses
(i), (ii), (iii) or (iv) of this Section 2.17 arising in connection with the
consummation of the transactions contemplated by that certain Transaction
Agreement, dated as of November 9, 2015, by and among Triton Container
International Limited, Triton International Limited, Ocean Bermuda Sub Limited,
Ocean Delaware Sub, Inc. and TAL International Group, Inc. shall constitute Good
Reason.
2.18    “Group” means the Company, a parent or subsidiary corporation and the
Affiliates.
2.19    “Nonemployee Director” shall have the meaning ascribed to such term in
Rule 16b-3 of the Exchange Act.
2.20    “Participant” means a current or former Employee, Director, Nonemployee
Director or Consultant who has outstanding an Award granted under the Plan.





--------------------------------------------------------------------------------





2.21    “Period of Restriction” means the period during which the transfer of
Restricted Shares is limited in some way (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 6 herein.
2.22    “Restricted Share” means an Award granted to a Participant pursuant to
Article 6 herein.
2.23    “Shares” means the Class A Voting Common Shares of the Company, par
value $0.01 per share.
2.24    “Termination of Service” means, if an Employee, termination of
employment with all entities in the Group, if a Director (including a
Nonemployee Director), termination of service on the Board and the board of
directors of any member of the Group, as applicable, and if a Consultant,
termination of the consulting relationship with all entities in the Group,
subject to the following:
(a)    The Participant’s cessation as an Employee or Consultant shall not be
deemed to occur by reason of the transfer of the Participant between the Company
and a subsidiary of the Company or between two of the Company’s subsidiaries.
(b)    The Participant’s cessation as an Employee or Consultant shall not be
deemed to occur by reason of the Participant’s being on a bona fide leave of
absence from the Company or a subsidiary of the Company approved by the Company
or such subsidiary otherwise receiving the Participant’s services.
(c)    If, as a result of a sale or other transaction, the subsidiary of the
Company for whom Participant is employed (or to whom the Participant is
providing services as a Consultant) ceases to be a subsidiary of the Company
(and the entity for whom the Participant is employed or to whom the Participant
is providing services is or becomes an entity that is separate from the
Company), and the Participant is not, at the end of the 30-day period following
the transaction, an Employee of or Consultant to the Company or an entity that
is then a subsidiary of the Company, then the occurrence of such transaction
shall be treated as the Participant’s Termination of Service caused by the
Participant being discharged by the entity for whom the Participant is employed
or to whom the Participant is providing services.
(d)    A Consultant whose services to the Company or a subsidiary of the Company
are governed by a written agreement with the Consultant will cease to be a
Consultant at the time the term of such written agreement ends (without
renewal); and a Consultant whose services to the Company or a subsidiary of the
Company are not governed by a written agreement with the Consultant will cease
to be a Consultant on the date that is 90 days after the date the Consultant
last provides services requested by Company or a subsidiary of the Company (as
determined by the Committee).
ARTICLE 3
ADMINISTRATION


3.1    The Committee. The Plan shall be administered by the Committee. To the
extent the Company deems it to be necessary or desirable with respect to any
Awards made hereunder, the members of the Committee may include or be limited to
Nonemployee Directors, who shall be appointed from time to time by, and shall
serve at the discretion of, the Board.





--------------------------------------------------------------------------------





3.2    Authority of the Committee. Except as limited by applicable law, and
subject to the provisions herein, the Committee shall have full power to select
the persons who shall participate in the Plan; determine the sizes and types of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan; construe and interpret the Plan and any agreement or instrument
entered into under the Plan as they apply to Participants; establish, amend, or
waive rules and regulations for the Plan’s administration as they apply to
Participants; and (subject to the provisions of Article 12 herein) amend the
terms and conditions of any outstanding Award to the extent such terms and
conditions are within the discretion of the Committee as provided in the Plan or
as may be required to bring an Award into compliance with applicable law.
Further, the Committee shall make all other determinations which may be
necessary or advisable for the administration of the Plan, as the Plan applies
to Participants. As permitted by applicable law, the Committee may delegate its
authority as identified herein.
3.3    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its shareholders, Affiliates, Participants, and their estates and
beneficiaries.
ARTICLE 4
SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS


4.1    Number of Shares Available for Grants. Subject to further adjustment as
provided in Section 4.2 herein, the maximum aggregate number of Shares available
for grants of Awards to Participants under the Plan shall be 142,780.00. In the
event any Award under the Plan is forfeited or if any outstanding Award for any
reason expires, is terminated, or cancelled without exercise, the Shares subject
to such Award shall again be available for grant or issuance under the Plan.
Shares tendered by a Participant to satisfy applicable tax withholding
obligations or Exercise Price shall again be available for grant or issuance
under the Plan.
4.2    Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a share split or a share dividend, or a corporate
transaction, such as any merger, consolidation, separation, including a
spin-off, or other distribution of share or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Code Section 368) or any partial or complete liquidation of the
Company, an adjustment shall be made in the number and kind of Shares which may
be delivered pursuant to Section 4.1, in the number and kind of and/or price of
Shares subject to outstanding Awards granted under the Plan, as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights; provided, however,
that the number of Shares subject to any Award shall always be rounded to the
nearest whole number, with one-half (1/2) of a share rounded up to the next
higher number.
ARTICLE 5
ELIGIBILITY AND PARTICIPATION


5.1    Eligibility. Persons eligible to participate in this Plan include all
Employees, Directors (including Nonemployee Directors) and Consultants of the
Group (provided that the governing body of the members of the Group on the date
of grant have adopted the Plan and approved the Award on or prior to the date of
grant). However, ISOs may only be granted to Employees of the Company, a parent
or subsidiary corporation.





--------------------------------------------------------------------------------





5.2    Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, Directors
(including Nonemployee Directors) and Consultants those to whom Awards shall be
granted and shall determine the nature and amount of each Award.
ARTICLE 6
RESTRICTED SHARES


6.1    Grant of Restricted Shares. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Restricted
Shares to Participants in such amounts as the Committee shall determine.
6.2    Restricted Share Agreement. Each Restricted Share grant shall be
evidenced by an Award Agreement that shall specify the Period(s) of Restriction,
the number of Restricted Shares granted, and such other provisions as the
Committee shall determine.
6.3    Transferability. Except as provided in this Article 6, the Restricted
Shares granted herein may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Award Agreement,
or upon earlier satisfaction of any other conditions, as specified by the
Committee in its sole discretion and set forth in the Award Agreement, however a
Participant may designate a beneficiary on the Participant’s death on a form
provided by the Committee. During the lifetime of a Participant, all rights with
respect to the Restricted Shares granted to such Participant under the Plan
shall be available only to such Participant.
6.4    Restrictions.
(a)    Subject to the terms hereof, the Committee shall impose such conditions
and/or restrictions on any Restricted Shares granted pursuant to the Plan as it
may deem advisable and as are set forth in the Award Agreement including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Restricted Share, restrictions based upon the achievement of
specific performance goals (Company-wide, divisional, and/or individual),
time-based restrictions on vesting following the attainment of the performance
goals, and/or restrictions under applicable federal or state securities laws.
(b)    The Company shall retain the certificates, if any, representing
Restricted Shares in the Company’s possession until such time as all conditions
and/or restrictions applicable to such Shares have been satisfied. The Company
shall issue the Restricted Shares either (i) in certificate form or (ii) in book
entry form, registered in the name of the Participant, with legends, or
notations, as applicable, referring to the terms, conditions and restrictions
applicable to the Award. The Participant agrees that any certificate issued for
Restricted Shares prior to the lapse of any outstanding restrictions relating
thereto shall be inscribed with the following legend:
This certificate and the common shares represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Triton Container International
Limited 2016 Equity Incentive Plan, as amended, and an agreement entered into
between the registered owner and the Company. Any attempt to dispose of these
shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, shall be null and void
and without effect.





--------------------------------------------------------------------------------





Upon the lapse of restrictions relating to any Restricted Shares, the Company
shall, as applicable, either remove the notations on any such Restricted Shares
issued in book-entry form or deliver to the Participant or the Grantee’s
personal representative a share certificate representing a number of Shares,
free of the restrictive legend, equal to the number of Restricted Shares with
respect to which such restrictions have lapsed. If certificates representing
such Restricted Shares shall have theretofore been delivered to the Participant,
such certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer prior to the issuance by the Company of
such unlegended Shares.
(c)    Except as otherwise provided in this Article 6, Restricted Shares covered
by each Restricted Share grant made under the Plan shall become freely
transferable by the Participant after the last day of the applicable Period of
Restriction.
6.5    Voting Rights. During the Period of Restriction, subject to any
limitations imposed under the By-laws of the Company, Participants holding
Restricted Shares granted hereunder may exercise full voting rights with respect
to those Shares.
ARTICLE 7
TERMINATION OF SERVICE


Each Award Agreement shall set forth the extent to which the Participant shall
have the right to receive unvested Restricted Shares following Termination of
Service with the Group. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Awards issued pursuant
to the Plan, and may reflect distinctions based on the reasons for Termination
of Service. Notwithstanding the above, different provisions may be agreed to on
and after the date of Termination of Service by the Committee and the
Participant.


ARTICLE 8
RESTRICTIONS ON SHARES


All Shares acquired pursuant to Awards granted hereunder, and Participants’
right to vesting of an Award, shall be subject to all applicable restrictions
contained in the Company’s By-laws, shareholders agreement or insider trading
policy, and any other restrictions imposed by the Committee, including, without
limitation, restrictions under applicable securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and restrictions under any blue sky or state securities
laws applicable to such Shares.


ARTICLE 9
BENEFICIARY DESIGNATION


Subject to the terms and conditions of the Plan and applicable Award Agreement,
each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case of his or her death before he or she receives any or
all of such benefit. Each such designation shall revoke all prior designations
by the same Participant, shall be in a form prescribed by the Company, and will
be effective only when filed by the Participant in writing during the
Participant’s lifetime with the party chosen by the Company, from time to time,
to administer





--------------------------------------------------------------------------------





the Plan. In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate.
ARTICLE 10
RIGHTS OF PARTICIPANTS


10.1    Continued Service. Nothing in the Plan shall:
(a)    interfere with or limit in any way the right of the Company, or member of
the Group, to terminate any Participant’s employment, service as a Director
(including a Nonemployee Director), or service as a Consultant at any time, or
(b)    confer upon any Participant any right to continue in the service of any
member of the Group as an Employee, Director (including a Nonemployee Director)
or Consultant.
10.2    Participation. Participation is determined by the Committee. No person
shall have the right to be selected to receive an Award under the Plan, or,
having been so selected, to be selected to receive a future Award.
ARTICLE 11
CHANGE IN CONTROL


11.1    Treatment of Outstanding Awards. Each Award Agreement shall set forth
the extent to which any restriction periods and restrictions imposed on
Restricted Shares shall lapse upon the occurrence of a Change in Control, unless
otherwise specifically prohibited under applicable laws, or by the rules and
regulations of any governing governmental agencies or national securities
exchanges.
11.2    Termination, Amendment and Modifications of Change-in-Control
Provisions. Notwithstanding any other provision of this Plan or any Award
Agreement provision, the provisions of this Article 11 may not be terminated,
amended, or modified on or after the date of a Change in Control to affect
adversely any Award theretofore granted under the Plan without the prior written
consent of the Participant with respect to said Participant’s outstanding
Awards; provided, however, that the Board, upon recommendation of the Committee,
may terminate, amend, or modify this Article 11 at any time and from time to
time prior to the date of a Change in Control.


ARTICLE 12
AMENDMENT, MODIFICATION AND TERMINATION


12.1    Amendment, Modification and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate the Plan or any Award
hereunder in whole or in part; provided, however, that no amendment which
requires shareholder approval in order for the Plan to continue to comply with
any applicable tax or securities or the rules of any securities exchange on
which the securities of the Company are listed, shall be effective unless such
amendment shall be approved by the requisite vote of shareholders of the Company
entitled to vote thereon; provided further that no such shall alteration,
amendment,





--------------------------------------------------------------------------------





suspension or termination shall adversely affect any Award hereunder without the
consent of the Participant to whom such Award shall have been made.
12.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
as the Committee determines appropriate in its discretion whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan; provided that no such adjustment shall be authorized to the
extent that such authority would cause the Plan to fail to conform to Code
Section 409A or be exempt therefrom.


ARTICLE 13
WITHHOLDING


13.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy any taxes required by federal, state, or local law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan (including the grant, vesting, exercise or sale of any Award as
applicable).
13.2    Share Withholding. Participants may elect, subject to the approval of
the Committee, to satisfy all or part of such withholding requirement in cash,
in Shares by the Participant’s surrender of previously acquired Shares or by
having the Company withhold Shares having a Fair Market Value equal to the
minimum statutory total tax which could be imposed on the transaction. All such
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.
ARTICLE 14
INDEMNIFICATION


Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company to the fullest
extent permitted by applicable law against and from any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf.
The foregoing right of indemnification is subject to the person having been
successful in the legal proceedings or having acted in good faith and what is
reasonably believed to be a lawful manner in the Company’s best interests. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.





--------------------------------------------------------------------------------





ARTICLE 15
SUCCESSORS


All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
ARTICLE 16
LEGAL CONSTRUCTION


16.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
16.2    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
16.3    Requirements of Law. (a) The granting of Awards and the issuance of
Shares under the Plan shall be subject to, and may be made contingent upon
satisfaction of, all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required; (b) For Participants subject to Section 16 of the Exchange Act, the
Plan is intended to satisfy the provisions of Rule 16b-3, all transactions
involving Participants who are subject to Section 16(b) of the Exchange Act are
subject to the provisions of Rule 16b-3, and any provision of the Plan that
conflicts with Rule 16b-3 shall not apply to the extent of the conflict; (c)
notwithstanding any other provision of the Plan, all Awards under the Plan are
intended to be exempt from Code Section 409A, if applicable, and each Award
Agreement and this Plan shall be interpreted, administered and operated
accordingly.  To the extent that any provision in any Award Agreement or this
Plan is ambiguous as to its compliance with Section 409A, the provision shall be
interpreted in a manner so that no payment due to any Participant shall be
deemed subject to an "additional tax" within the meaning of Section
409A(a)(1)(B) of the Code.  In no event may any Participant, directly or
indirectly, designate the calendar year of any payment under any Award Agreement
or this Plan.  The Company does not guarantee the tax treatment of any payments
under any Award Agreement or this Plan, including without limitation under the
Code, federal, state, local or foreign tax laws and regulations.
16.4    Notice. Any written notice that may be required to be provided pursuant
to the terms of the Plan or any Award Agreement shall be provided:
If to a Participant:


To his or her most recent address shown on records of the Company or any of its
Affiliates.




If to the Company:


Triton Container International Limited
Argyle House
41a Cedar Avenue
PO Box HM 2442
Hamilton HM 12 Bermuda





--------------------------------------------------------------------------------





Attention:    Company Secretary
Facsimile:    (441) 295-3328






16.5    Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the state of New York.









